Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8, 10, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (Pub 20210248734) in view of Yoshida et al (Pub 20060285025).

Regarding claims 1 and 10, Han discloses method and apparatus for detecting pixel defect of 

a source device projecting a correction image to a projection screen based on a predefined value, (see projecting module fig 2b; 201 fig 2 and threshold Para. [0046]), wherein a single frame of the correction image comprises a plurality of regions, (204 fig 2) the plurality of regions comprises a plurality of hue regions having different hues and a plurality of lightness regions having different lightness corresponding to the hues, or the plurality of regions comprises a plurality of gray-scale regions having different gray-scales, (plurality of regions comprises different gray scales Para. [0034]); 
	an image capture device obtaining a captured image by capturing the projection screen, (Para. [0050] image acquisition device); 
	detecting optical information of the captured image, (Para. [0038] and 202 fig 2); and
	comparing the optical information with the predefined value to obtain an uneven color region that does not conform to the predefined value, (205 fig 2).

However, adjusting the uneven color region, so that the optical information of the uneven color region conforms to the predefined value.
                In a similar field of endeavor, Yoshida discloses image display device and method comprising adjusting the uneven color region, so that the optical information of the uneven color region conforms to the predefined value, (Para. [0013]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Han by incorporating the teachings of Yoshida for the common purpose of correcting color deformed areas.

	Regarding claims 5 and 14, Han discloses different regions, see claim 1. However, separated and/or connected regions are not disclosed. 
	In a similar field of endeavor, Yoshida discloses wherein the plurality of regions may be separated from or connected to each other, (separated fig 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Han by incorporating the teachings of Yoshida for the common purpose of correcting color deformed areas.

Regarding claim 8, Han discloses different regions, see claim 1. However, different regions having different gray-scales is not disclosed.
In a similar field of endeavor, Yoshida discloses wherein in a case where the plurality of regions comprise the plurality of gray-scale regions having different gray-scales, the plurality of gray-scale regions are connectedly disposed and gradually distributed, (see fig 4 comprising different connected regions with different gray levels). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Han by incorporating the teachings of Yoshida for the common purpose of correcting color deformed areas.


5.	Claims 2, 3, 9, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Yoshida in view of Kim (Pu 20210035483).

Regarding claim 2, Han discloses projecting an image having different regions, see claim 
1. However, predefined gray level values of the plurality of regions are not disclosed. 
	In a similar field of endeavor, Kim discloses wherein each of the plurality of lightness regions or each of the plurality of gray-scale regions has the predefined value, the predefined value comprises an RGB gray level value, the RGB gray level value comprises a first gray level value corresponding to a first primary color, a second gray level value corresponding to a second primary color, and a third gray level value corresponding to a third primary color, (Para. [0065] also see plurality of regions 110-1-110-N and Para. [0062]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Han by incorporating the teachings of correcting display color of different regions. 

Regarding claims 3 and 12, Han discloses projecting an image having different regions, see claim 1. However, hue values of the plurality of regions are not disclosed. 
	In a similar field of endeavor, Kim discloses wherein in a case where the plurality of regions comprise the plurality of hue regions having different hues, when each of the hues is a pure primary color, and the pure primary color is one of the first primary color, the second primary color, and the third primary color, then one of the first gray level value, the second gray level value, and the third gray level value of the plurality of lightness regions corresponding to each of the plurality of hue regions that corresponds to the pure primary color is not zero while the other two are zero, and any two of the non-zero RGB gray level values of the plurality of lightness regions corresponding to each of the plurality of hue regions are not the same, (see 

Regarding claims 9 and 18, Han discloses projecting an image having different regions, see claim 1. However, plurality of regions comprising simultaneously gray-scale, hue and lightness regions are not disclosed. 
	In a similar field of endeavor, Kim discloses wherein in a case where the plurality of regions comprise the plurality of hue regions and the plurality of lightness regions, the plurality of regions simultaneously comprise the plurality of gray-scale regions,  (fig 5 and fig 7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Han by incorporating the teachings of correcting display color of different regions.
	
Regarding claim 11, Han discloses projecting an image having different regions, see claim. However, wherein each of the 15plurality of lightness regions or each of the plurality of gray-scale regions has the predefined value, the predefined value comprises an RGB gray level value, the RGB gray level value comprises a first gray level value corresponding to a first 
In a similar field of endeavor, Kim discloses wherein each of the 15plurality of lightness regions or each of the plurality of gray-scale regions has the predefined value, the predefined value comprises an RGB gray level value, the RGB gray level value comprises a first gray level value corresponding to a first primary color, a second gray level value corresponding to a second primary color, and a third gray level value corresponding to a third primary color, (Para. [0065]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Han by incorporating the teachings of correcting display color of different regions.

Regarding claim 19, Han discloses an image capturing device, see claim 1. However, the capturing device is not disposed in the source device. 
In a similar field of endeavor, Kim discloses wherein the image capture devices is disposed in the source device, (Para. [0012]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Han by incorporating the teachings of correcting display color of different regions.

Allowable Subject Matter
6.	Claims 4, 6, 7, 13, 15, 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

HUMAM M. SATTI
Examiner
Art Unit 2422



/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422